
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.6

1.    Adopted by Board of Directors on February 14, 2002.

GENZYME TRANSGENICS CORPORATION

2002 EQUITY INCENTIVE PLAN


        1.    Purpose.    

        The purpose of the Genzyme Transgenics Corporation 2002 Equity Incentive
Plan (the "Plan") is to attract, retain and motivate persons who are expected to
make important contributions to the Company and its Affiliates, to provide an
incentive for them to achieve performance goals, and to enable them to
participate in the growth of the Company by granting Awards with respect to the
Company's Common Stock. Certain capitalized terms are used herein as defined in
Section 10 below.

        2.    Administration.    

        The Plan shall be administered by the Committee; provided, that the
Board may in any instance perform any of the functions of the Committee
hereunder. The Committee shall select the Participants to receive Awards and
shall determine the terms and conditions of the Awards. The Committee shall have
authority to adopt, alter and repeal such administrative rules, guidelines and
practices governing the operation of the Plan as it shall from time to time
consider advisable, and to interpret the provisions of the Plan. The Committee's
decisions shall be final and binding. To the extent permitted by applicable law,
the Committee may delegate to one or more executive officers of the Company the
power to make Awards to Participants who are not Reporting Persons or Covered
Employees and all determinations under the Plan with respect thereto, provided
that the Committee shall fix the maximum amount of such Awards for all such
Participants and a maximum for any one Participant.

        3.    Eligibility.    

        All directors, employees and consultants of the Company or any Affiliate
capable of contributing to the successful performance of the Company are
eligible to be Participants in the Plan. Incentive Stock Options may be granted
only to persons eligible to receive such Options under the Code.

        4.    Stock Available for Awards.    

                (a)    Amount.    Subject to adjustment under subsection (b),
Awards may be made under the Plan for up to Two Million (2,000,000) shares of
Common Stock; provided that no more than 10% of the maximum number of shares
authorized from time to time to be issued hereunder may be granted as Restricted
Stock or Unrestricted Stock Awards for consideration less than 100% of the Fair
Market Value of the Common Stock on the date of the respective grant. If any
Award expires or is terminated unexercised or is forfeited or settled in a
manner that results in fewer shares outstanding than were awarded, the shares
subject to such Award, to the extent of such expiration, termination, forfeiture
or decrease, shall again be available for award under the Plan. Common Stock
issued outside of the Plan through the assumption or substitution of outstanding
grants from an acquired company shall not reduce the shares available for Awards
under the Plan. Shares issued under the Plan may consist of authorized but
unissued shares or treasury shares.

                (b)    Adjustment.    In the event that the Committee determines
that any stock dividend, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, exchange
of shares or other transaction affects the Common Stock such that an adjustment
is required in order to preserve the benefits intended to be provided by the
Plan, then the Committee shall (subject in the case of Incentive Stock Options
to any limitation required under the Code) equitably adjust any or all of
(i) the number and kind of shares in respect of which Awards may be made under
the Plan, (ii) the number and kind of shares subject to outstanding Awards and
(iii) the

1

--------------------------------------------------------------------------------


exercise price with respect to any of the foregoing, provided that the number of
shares subject to any Award shall always be a whole number, and if considered
appropriate, the Committee may make provision for a cash payment with respect to
an outstanding Award.

                (c)    Limit on Individual Grants.    The aggregate number of
shares of Common Stock subject to Options and Stock Appreciation Rights may be
granted to any Participant within any fiscal year to any one Eligible Person
under the Plan shall not exceed that number of shares equal to 20% of the total
number of shares reserved for issuance under the Plan, except for grants to new
hires during the fiscal year of hiring which shall not exceed that number of
shares equal to 30% of the total number of shares reserved for issuance under
the Plan.

        5.    Stock Options.    

                (a)    Grant of Options.    Subject to the provisions of the
Plan, the Committee may grant options ("Options") to purchase shares of Common
Stock (i) complying with the requirements of Section 422 of the Code or any
successor provision and any regulations thereunder ("Incentive Stock Options")
or (ii) not intended to comply with such requirements ("Nonstatutory Stock
Options"). The Committee shall determine the number of shares subject to each
Option and the exercise price therefor, which shall not be less than 100% of the
Fair Market Value of the Common Stock on the date of grant; provided that a
Nonstatutory Stock Option granted to a new employee or consultant in connection
with his or her hiring may have a lower exercise price so long as it is not less
than 100% of Fair Market Value on the date he or she accepts the Company's offer
of employment or the date employment commences, whichever is lower. No Option
shall be an Incentive Stock Option if not granted within ten years from the date
on which the Plan or an amendment thereto was last approved for purposes of
Section 422 of the Code (the date of such approval being the date on which the
Plan or the respective amendment was approved by the Board or the stockholders,
whichever was earlier).

                (b)    Terms and Conditions.    Each Option shall be exercisable
at such times and subject to such terms and conditions as the Committee may
specify in the applicable grant or thereafter. The Committee may impose such
conditions with respect to the exercise of Options, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable.

                (c)    Payment.    No shares shall be delivered upon exercise of
any Option until payment in full of the exercise price therefor is received by
the Company. Such payment may be made in whole or in part in cash or, to the
extent permitted by the Committee at or after the grant of the Option, by
delivery of a note or other commitment satisfactory to the Committee or shares
of Common Stock owned by the optionee valued at their Fair Market Value on the
date of delivery, or such other lawful consideration, including a payment
commitment of a financial or brokerage institution, as the Committee may
determine.

        6.    Stock Options for Non-Employee Directors    

                (a)    Grant of Options and Option Terms    

                        (i)    Automatic Grant of Options for Non-Employee
Directors (other than Chairman of the Board).    Upon the election or
re-election of Non-Employee Directors (other than Chairman of the Board), such
director shall automatically be granted an Option to purchase 7,500 shares of
Common Stock for each year of the term of office to which he or she is elected.
If such director is elected on a date other than the date of an annual meeting
of stockholders (whether elected by the Board or the stockholders and whether to
fill a vacancy or otherwise), such director shall automatically be granted
Options to purchase 7,500 shares of Common Stock for each year or portion
thereof of the term of office to which he or she is elected.

                        (ii)    Automatic Grant of Options for a Non-Employee
Director Chairman of Board.    Upon the election or re-election of a
Non-Employee Director Chairman of the Board, such director shall

2

--------------------------------------------------------------------------------


automatically be granted an Option to purchase 15,000 shares of Common Stock for
each year of the term of office to which he or she is elected. If such director
is elected on a date other than the date of an annual meeting of stockholders
(whether elected by the Board or the stockholders and whether to fill a vacancy
or otherwise), such director shall automatically be granted Options to purchase
15,000 shares of Common Stock for each year or portion thereof of the term of
office to which he or she is elected.

                        (iii)    Nonstatutory Stock Options.    All Options
granted under this Section 6(a) shall be nonstatutory options not entitled to
special tax treatment under Section 422 of the Code.

                        (iv)    Date of Grant.    The "Date of Grant" for
Options granted under Section 6(a)(1) or (2) shall be the date of election or
re-election as a Non-Employee Director, commencing with the first election or
re-election in 2001.

                (b)    Option Price.    The Option price for each Option granted
under this Plan shall be the current fair market value of a share of Common
Stock of the Company as determined by the last sale price for the Company's
Common Stock as reported by the National Association of Securities Dealers
Automated Quotations National Market System for the business day immediately
preceding the Date of Grant.

                (c)    Term of Option.    The term of each Option granted under
this section shall be ten years from the Date of Grant.

                (d)    Exercisability of Options.    Options granted under this
Plan to a Non-Employee Director on election or re-election shall become
exercisable with respect to 7,500 shares on the Date of Grant and on each annual
meeting of stockholders of the Company following the Date of Grant if and only
if the director is a member of the Board at the opening of business on that date
(e.g., an Option to purchase 22,500 shares of Common Stock granted at the 2002
annual meeting would become exercisable with respect to 7,500 shares at each of
the 2002, 2003 and 2004 annual meetings).

                (e)    General Exercise Terms.    Non-Employee Directors holding
exercisable Options under this section who cease to serve as members of the
Board may, during their lifetime, exercise the rights they had under such
Options at the time they ceased being a director for the full unexpired term of
such Option. Any rights that have not yet become exercisable shall terminate
upon cessation of membership on the Board. Upon the death of a director, those
entitled to do so shall have the right, at any time within twelve months after
the date of death, to exercise in whole or in part any rights which were
available to the director at the time of his or her death. The rights of the
Participant may be exercised by the Participant's guardian or legal
representative in the case of disability and by the beneficiary designated by
the Participant in writing delivered to the Company or, if none has been
designated, by the Participant's estate or his or her transferee on death in
accordance with this Section 6, in the case of death. Options granted under this
Section 6 shall terminate, and no rights thereunder may be exercised, after the
expiration of the applicable exercise period. Notwithstanding the foregoing
provisions of this Section 6, no rights under any Options may be exercised after
the expiration of ten years from their Date of Grant.

        7.    Stock Equivalents.    

        The Committee may grant rights to receive payment from the Company based
in whole or in part on the value of the Common Stock ("Stock Equivalents") upon
such terms and conditions as the Committee determines. Stock Equivalents may
include without limitation phantom stock, performance units, dividend
equivalents and stock appreciation rights ("SARs"). SARs granted in tandem with
an Option will terminate to the extent that the related Option is exercised, and
the related Option will terminate to the extent that the tandem SARs are
exercised. An SAR will have an exercise price determined by or in the manner
specified by the Committee of not less than 100% of the Fair Market Value of the
Common Stock on the date of the grant, or of not less than the exercise price of
the

3

--------------------------------------------------------------------------------


related Option in the case of an SAR granted in tandem with an Option. The
Committee will determine at the time of grant or thereafter whether Stock
Equivalents are to be settled in cash, Common Stock or other securities of the
Company, Awards or other property.

        8.    Stock Awards.    

                (a)    Grant of Restricted or Unrestricted Stock Awards.    The
Committee may grant shares of Common Stock subject to forfeiture ("Restricted
Stock") and determine the duration of the period (the "Restricted Period")
during which, and the conditions under which, the shares may be forfeited to the
Company and the other terms and conditions of such Awards. Shares of Restricted
Stock may not be sold, assigned, transferred, pledged or otherwise encumbered,
except as permitted by the Committee, during the Restricted Period. Shares of
Restricted Stock shall be evidenced in such manner as the Committee may
determine. Any certificates issued in respect of shares of Restricted Stock
shall be registered in the name of the Participant and unless otherwise
determined by the Committee, deposited by the Participant, together with a stock
power endorsed in blank, with the Company. At the expiration of the Restricted
Period, the Company shall deliver such certificates to the Participant or if the
Participant has died, to the Participant's Designated Beneficiary. The Committee
also may make Awards of shares of Common Stock that are not subject to
restrictions or forfeiture, on such terms and conditions as the Committee may
determine from time to time ("Unrestricted Stock").

                (b)    Performance Goals.    The Committee may establish
performance goals for the granting of Restricted Stock or Unrestricted Stock
Awards or the lapse of risk of forfeiture of Restricted Stock. Such performance
goals may be based on earnings per share, revenues, sales or expense targets of
the Company or any subsidiary, division or product line thereof, stock price,
stockholders' equity or such other business or financial criteria as the
Committee may determine. The achievement of the performance goals shall be
determined by the Committee. Shares of Restricted Stock or Unrestricted Stock
may be issued for no cash consideration, such minimum consideration as may be
required by applicable law or such other consideration as the Committee may
determine.

        9.    General Provisions Applicable to Awards.    

                (a)    Documentation.    Each Award under the Plan shall be
evidenced by a writing delivered to the Participant or agreement executed by the
Participant specifying the terms and conditions thereof and containing such
other terms and conditions not inconsistent with the provisions of the Plan as
the Committee considers necessary or advisable to achieve the purposes of the
Plan or to comply with applicable tax and regulatory laws and accounting
principles. The terms of any Award may include such continuing restrictions and
forfeiture and/or other penalty provisions relating to competition or other
activity detrimental to the Company as the Committee determines.

                (b)    Committee Discretion.    Each type of Award may be made
alone, in addition to or in relation to any other Award. The terms of each type
of Award need not be identical, and the Committee need not treat Participants
uniformly. Except as otherwise provided by the Plan or a particular Award, any
determination with respect to an Award may be made by the Committee at the time
of grant or at any time thereafter.

                (c)    Dividend, Cash Awards and Loans.    In the discretion of
the Committee, any Award under the Plan may provide for (i) dividends or
dividend equivalents payable (in cash or in the form of Awards under the Plan)
currently or deferred with or without interest and (ii) cash payments in lieu of
or in addition to an Award or (iii) one or more loans to a Participant to permit
exercise of, or the payment of any tax liability with respect to, any Award.

                (d)    Termination of Service.    The Committee shall determine
the effect on an Award of the disability, death, retirement or other termination
of employment or other service of a Participant and the extent to which, and the
period during which, the Participant's legal representative, guardian or
Designated Beneficiary may receive payment of an Award or exercise rights
thereunder. Unless the

4

--------------------------------------------------------------------------------


Committee otherwise provides in any case, a Participant's employment or other
service shall have terminated for purposes of this Plan at the time the entity
by which the Participant is employed or to which he or she renders such service
ceases to be an Affiliate of the Company.

                (e)    Change in Control.    In order to preserve a
Participant's rights under an Award in the event of a change in control of the
Company (as defined by the Committee), the Committee in its discretion may, at
the time an Award is made or at any time thereafter, take one or more of the
following actions: (i) provide for the acceleration of any time period relating
to the exercise or payment of the Award, (ii) provide for payment to the
Participant of cash or other property with a Fair Market Value equal to the
amount that would have been received upon the exercise or payment of the Award
had the Award been exercised or paid upon the change in control, (iii) adjust
the terms of the Award in a manner determined by the Committee to reflect the
change in control, (iv) cause the Award to be assumed, or new rights substituted
therefor, by another entity, or (v) make such other provision as the Committee
may consider equitable to Participants and in the best interests of the Company.
Notwithstanding anything above to the contrary, with respect to Options granted
to Non-Employee Directors, upon a change of control, any deferred exercise
period shall be automatically accelerated and each Participant of an outstanding
Option granted under Section 7(a) shall be entitled to receive upon exercise and
payment in accordance with the terms of the Option the same shares, securities
or property as he would have been entitled to receive upon the occurrence of
such event if he had been, immediately prior to such event, the holder of the
number of shares of Common Stock purchasable under his Option; provided,
however, that in lieu of the foregoing the Board may upon written notice to each
such Participant of an outstanding Option or right under the Plan, provide that
such Option or right shall terminate on a date not less than twenty days after
the date of such notice unless theretofore exercised.

                (f)    Transferability.    In the discretion of the Committee,
any Award may be made transferable upon such terms and conditions and to such
extent as the Committee determines, provided that Incentive Stock Options may be
transferable only to the extent permitted by the Code. The Committee may in its
discretion waive any restriction on transferability.

                (g)    Withholding Taxes.    The Participant shall pay to the
Company, or make provision satisfactory to the Committee for payment of, any
taxes required by law to be withheld in respect of Awards under the Plan no
later than the date of the event creating the tax liability. The Company and its
Affiliates may, to the extent permitted by law, deduct any such tax obligations
from any payment of any kind due to the Participant hereunder or otherwise. In
the Committee's discretion, the minimum tax obligations required by law to be
withheld in respect of Awards may be paid in whole or in part in shares of
Common Stock, including shares retained from the Award creating the tax
obligation, valued at their Fair Market Value on the date of retention or
delivery.

                (h)    Foreign Nationals.    Awards may be made to Participants
who are foreign nationals or employed outside the United States on such terms
and conditions different from those specified in the Plan as the Committee
considers necessary or advisable to achieve the purposes of the Plan or to
comply with applicable laws.

                (i)    Amendment of Award.    The Committee may amend, modify,
or terminate any outstanding Award, including substituting therefor another
Award of the same or a different type, changing the date of exercise or
realization and converting an Incentive Stock Option to a Nonstatutory Stock
Option. Any such action shall require the Participant's consent unless:

                        (i)    in the case of a termination of, or a reduction
in the number of shares issuable under, an Option, any time period relating to
the exercise of such Option or the eliminated portion, as the case may be, is
waived or accelerated before such termination or reduction (and in such case the
Committee may provide for the Participant to receive cash or other property
equal to the net value

5

--------------------------------------------------------------------------------


that would have been received upon exercise of the terminated Option or the
eliminated portion, as the case may be); or

                        (ii)  in any other case, the Committee determines that
the action, taking into account any related action, would not materially and
adversely affect the Participant.

        10.    Certain Definitions.    

        "Affiliate" means any business entity in which the Company owns directly
or indirectly 50% or more of the total voting power or has another significant
financial interest as determined by the Committee.

        "Award" means any Option, Stock Appreciation Right, Restricted Stock, or
Unrestricted Stock granted under the Plan.

        "Board" means the Board of Directors of the Company.

        "Code" means the Internal Revenue Code of 1986, as amended from time to
time, or any successor law.

        "Committee" means any committee of one or more directors appointed by
the Board to administer the Plan or a specified portion thereof. Unless
otherwise determined by the Board, if a Committee is authorized to grant Awards
to a Reporting Person or a Covered Employee it shall be comprised of not less
than two directors, each of whom shall be a "non-employee director" within the
meaning of Rule 16b-3 under the Exchange Act or an "outside director" within the
meaning of Section 162(m) of the Code, respectively.

        "Common Stock" or "Stock" means the Common Stock, $0.01 par value, of
the Company.

        "Company" means Genzyme Transgenics Corporation, a Massachusetts
corporation and, unless the context otherwise requires, includes each
"subsidiary corporation" of Genzyme Transgenics Corporation, as defined in
Section 424(f) of the Code, from time to time.

        "Covered Employee" means, at any time that Section 162(m) of the Code
applies to the Company, a "covered employee" within the meaning of such section.

        "Designated Beneficiary" means the beneficiary designated by a
Participant, in a manner determined by the Committee, to receive amounts due or
exercise rights of the Participant in the event of the Participant's death. In
the absence of an effective designation by a Participant, "Designated
Beneficiary" means the Participant's estate.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended
from time to time, or any successor law.

        "Fair Market Value" means, with respect to Common Stock or any other
property, the fair market value of such property as determined by the Committee
in good faith or in the manner established by the Committee from time to time.

        "Non-Employee Director" means a director of the Company who is not an
employee of the Company or of any subsidiary of the Company.

        "Participant" means a person selected by the Committee to receive an
Award under the Plan.

        "Reporting Person" means a person subject to Section 16 of the Exchange
Act.

        11.    Miscellaneous.    

        (a)    No Right To Employment.    No person shall have any claim or
right to be granted an Award. Neither the adoption, maintenance, nor operation
of the Plan nor any Award hereunder shall confer upon any employee or consultant
of the Company or of any Affiliate any right with respect to the

6

--------------------------------------------------------------------------------


continuance of his/her employment by or other service with the Company or any
such Affiliate nor shall they interfere with the rights of the Company or
Affiliate to terminate any employee at any time or otherwise change the terms of
employment, including, without limitation, the right to promote, demote or
otherwise re-assign any employee from one position to another within the Company
or any Affiliate.

                (b)    No Rights As Stockholder.    Subject to the provisions of
the applicable Award, no Participant or Designated Beneficiary shall have any
rights as a stockholder with respect to any shares of Common Stock to be issued
under the Plan until he or she becomes the holder thereof. A Participant to whom
Common Stock is awarded shall be considered a stockholder of the Company at the
time of the Award except as otherwise provided in the applicable Award.

                (c)    Amendment of Plan.    The Board may amend, suspend, or
terminate the Plan or any portion thereof at any time, subject to such
stockholder approval as the Board determines to be necessary or advisable.

                (d)    Governing Law.    The provisions of the Plan shall be
governed by and interpreted in accordance with the laws of the Commonwealth of
Massachusetts.

7

--------------------------------------------------------------------------------



QuickLinks


GENZYME TRANSGENICS CORPORATION 2002 EQUITY INCENTIVE PLAN
